MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 166 
Docket:	   Pen-16-536	
Argued:	   June	15,	2017	
Decided:	  July	25,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                             RICHARDIE	KELLEY	
                                      	
                                     v.	
                                      	
                       NORTH	EAST	INSURANCE	COMPANY	
	
	
GORMAN,	J.	

      [¶1]		Richardie	Kelley	appeals	from	the	entry	of	a	summary	judgment	in	

the	 Superior	 Court	 (Penobscot	 County,	 Anderson,	 J.)	 in	 favor	 of	 North	 East	

Insurance	 Company	 on	 the	 reach	 and	 apply	 action	 she	 brought	 pursuant	 to	

24-A	M.R.S.	§	2904	(2016).		The	court	concluded	that	the	damages	awarded	to	

Kelley	in	the	underlying	action,	see	7	M.R.S.	§	3961(2)	(2016),	were	based	on	a	

claim	 that	 was	 not	 covered	 by	 the	 North	 East	 automobile	 insurance	 policy.		

We	agree	and	affirm	the	judgment.	

                                   I.		BACKGROUND	

	     [¶2]	 	 The	 following	 facts	 are	 undisputed.	 	 Teresa	 Snyder	 held	 an	

automobile	insurance	policy	from	North	East	pursuant	to	which	she	was	the	

“named	insured”	and	her	1999	Ford	Mustang	was	the	“covered	auto.”		Snyder	
2	

and	 Tim	 McCann	 were	 the	 unmarried	 co-owners	 of	 a	 dog.	 	 On	 February	 21,	

2009,	 McCann	 drove	 one	 of	 his	 employer’s	 cars	 to	 Frankfort	 to	 meet	 Kelley,	

who	had	purchased	an	old	pickup	truck	from	McCann’s	son.		McCann	brought	

the	dog	with	him	in	the	car.		During	the	transfer	of	the	pickup	truck,	someone1	

opened	 the	 door	 to	 the	 car	 containing	 the	 dog,	 and	 the	 dog,	 without	 leaving	

the	car,	bit	Kelley	in	the	face.		Snyder	was	not	present	during	this	incident	and	

was	not	a	driver,	passenger,	or	owner	of	the	car	that	the	dog	was	in	when	it	bit	

Kelley.		Kelley	filed	a	lawsuit	against	Snyder	and	McCann,	for	which	North	East	

declined	to	defend	or	indemnify	Snyder.		See	7	M.R.S.	§	3961(2).		The	parties	

to	that	suit	stipulated	to	a	judgment	of	$100,000.			

	        [¶3]		On	December	4,	2015,	Kelley	filed	a	complaint	against	North	East	

pursuant	 to	 24-A	 M.R.S.	 §	 2904,	 seeking	 to	 satisfy	 her	 judgment	 against	

Snyder	 through	 Snyder’s	 auto	 insurance	 policy.2	 	 After	 discovery,	 the	 parties	

filed	cross-motions	for	summary	judgment.		On	November	16,	2016,	the	court	

granted	North	East’s	motion	for	the	entry	of	a	summary	judgment	and	denied	

Kelley’s.	 	 The	 court	 concluded	 that,	 pursuant	 to	 the	 definition	 in	 the	 policy,	

   1		The	parties	dispute	whether	McCann	or	Kelley	opened	the	door	to	the	car,	an	issue	that	is	not	

material	 to	 our	 resolution	 of	 this	 case.	 	 See	 Strong	 v.	 Brakeley,	 2016 ME 60,	 ¶	 4,	 137 A.3d 1007 
(“[A]n	 issue	 is	 material	 if	 it	 could	 potentially	 affect	 the	 outcome	 of	 the	 matter.”	 (quotation	 marks	
omitted)).			

     2	 	 Neither	 Snyder	 nor	 McCann	 had	 a	 homeowner’s	 insurance	 policy.	 	 The	 record	 contains	 no	

information	about	any	insurance	policy	covering	the	vehicle	McCann	was	driving.	
                                                                                     3	

Snyder	was	not	an	“insured”	for	the	purposes	of	Kelley’s	suit	and	that	Kelley’s	

bodily	injury	did	not	arise	from	an	“auto	accident”	as	required	by	the	policy.		

Kelley	timely	appealed.	

                                  II.		DISCUSSION	

	     [¶4]		We	review	de	novo	both	a	court’s	grant	of	summary	judgment	and	

its	 interpretation	 of	 an	 insurance	 policy.	 	 Cox	 v.	 Commonwealth	 Land	 Title	

Ins.	Co.,	2013 ME 8,	¶	8,	59 A.3d 1280.		Where,	as	here,	the	material	facts	are	

not	 in	 dispute,	 we	 limit	 our	 review	 to	 whether	 the	 prevailing	 party	 was	

entitled	to	judgment	as	a	matter	of	law.		Langevin	v.	Allstate	Ins.	Co.,	2013 ME
55,	¶	7,	66 A.3d 585;	see	M.R.	Civ.	P.	56.	

	     [¶5]		The	review	of	a	judgment	in	a	reach	and	apply	action	requires	us	

to	 first	 “identify	 the	 basis	 of	 liability	 and	 damages	 from	 the	 underlying	

complaint	 and	 judgment”	 and	 then	 to	 “review	 the	 .	 .	 .	 insurance	 policy	 to	

determine	 if	 any	 of	 the	 damages	 awarded	 in	 the	 underlying	 judgment	 are	

based	 on	 claims	 that	 would	 be	 recoverable	 pursuant	 to	 the	 .	 .	 .	 policy.”		

Langevin,	 2013 ME 55,	 ¶	 8,	 66 A.3d 585  (quotation	 marks	 omitted);	

see	24-A	M.R.S.	§	2904.		If	the	language	of	an	insurance	policy	is	unambiguous,	

we	 interpret	 it	 in	 accordance	 with	 its	 plain	 meaning,	 but	 we	 “construe	

ambiguous	 policy	 language	 strictly	 against	 the	 insurance	 company	 and	
4	

liberally	 in	 favor	 of	 the	 policyholder.”3	 	 Langevin,	 2013 ME 55,	 ¶	 9,	 66 A.3d
585 (quotation	marks	omitted).		Further,	we	view	the	language	of	the	policy	

“from	the	perspective	of	an	average	person	untrained	in	either	the	law	or	the	

insurance	field	in	light	of	what	a	more	than	casual	reading	of	the	policy	would	

reveal	 to	 an	 ordinarily	 intelligent	 insured.”	 	 Union	 Mut.	 Fire	 Ins.	 Co.	 v.	

Commercial	 Union	Ins.	 Co.,	 521 A.2d 308,	 310	 (Me.	1987)	 (quotation	 marks	

omitted).	

	        [¶6]	 	 Kelley	 bears	 the	 burden	 of	 showing	 that	 the	 damages	 she	 was	

awarded	 in	 the	 underlying	 action	 are	 based	 on	 a	 claim	 that	 falls	 within	 the	

scope	 of	 Snyder’s	 policy	 with	 North	 East.	 	 See	 Langevin,	 2013 ME 55,	 ¶	 8,	

66 A.3d 585.		The	policy	obligated	North	East	to	indemnify	Snyder	for	“‘bodily	

injury’	 .	.	.	 for	 which	 any	 ‘insured’	 becomes	 legally	 responsible	 because	 of	 an	

auto	 accident.”	 	 The	 policy	 did	 not	 define	 the	 term	 “auto	 accident.”	 	 Kelley	

urges	us	to	conclude	that	the	term	is	broad	enough	to	include	a	dog	bite	that	

occurred	in	or	near	a	car	because,	she	contends,	the	bite	arose	out	of	the	use	

     3		One	of	Kelley’s	arguments	is	that	we	must	construe	all	policy	language	in	favor	of	the	insured.		

To	the	extent	that	we	have	been	less	than	clear	on	this	point	in	the	past,	we	clarify	that	we	construe	
insurance	 policy	 language	 “strictly	 against	 the	 insurance	 company	 and	 liberally	 in	 favor	 of	 the	
policyholder”	only	where	that	language	is	ambiguous.		Langevin	v.	Allstate	Ins.	Co.,	2013 ME 55,	¶	9,	
66 A.3d 585 (quotation	marks	omitted).		As	with	any	contract,	where	the	language	of	an	insurance	
policy	is	clear	and	unambiguous,	we	interpret	it	in	accordance	with	its	plain	meaning.		See	Cookson	
v.	Liberty	Mut.	Fire	Ins.	Co.,	2012 ME 7,	¶	8,	34 A.3d 1156 (“Unambiguous	language	in	an	insurance	
contract	 must	 be	 interpreted	 according	 to	 its	 plain	 and	 commonly	 accepted	 meaning.”	 (quotation	
marks	omitted));	see	also	Richardson	v.	Winthrop	Sch.	Dep’t,	2009 ME 109,	¶	9,	983 A.2d 400.	
                                                                                                            5	

of	 a	 vehicle.	 	 Interpreting	 “auto	 accident”	 in	 accordance	 with	 its	 “plain	 and	

commonly	accepted	meaning,”	Cookson	v.	Liberty	Mut.	Fire	Ins.	Co.,	2012 ME 7,	

¶	8,	34 A.3d 1156 (quotation	marks	omitted),	we	conclude	otherwise.	

	        [¶7]	 	 “Accident,”	 which	 is	 also	 undefined	 in	 the	 policy,	 is	 commonly	

understood	to	mean	“[a]n	event	that	is	without	apparent	cause	or	unexpected;	

an	 unfortunate	 event,	 [especially]	 one	 causing	 injury	 or	 damage.”	 	 1	 Shorter	

Oxford	 English	 Dictionary	 14	 (6th	 ed.	 2007);	 see	 Patrick	 v.	 J.	 B.	 Ham	 Co.,	

119 Me. 510,	 517,	 111 A. 912  (1921)	 (“[A]n	accident	is	 a	 befalling;	 an	 event	

that	 takes	 place	 without	 one’s	 forethought	 or	 expectation;	 an	 undesigned,	

sudden,	 and	 unexpected	 event.	 	 Its	 synonyms	 include	 mishap,	 mischance,	

misfortune[,]	disaster,	calamity,	catastrophe.”).		We	therefore	interpret	“auto	

accident”—an	 unambiguous	 term—to	 mean	 an	 unintended	 and	 unforeseen	

injurious	occurrence	involving	an	automobile.		“[V]iewed	from	the	perspective	

of	 an	 average	 person,”	 Union	 Mut.	 Fire	 Ins.	 Co., 521 A.2d	at	 310,	 the	 plain	

meaning	of	“auto	accident”—although	broader	than	a	collision	or	car	crash—

does	 not	 stretch	 so	 far	 as	 to	 encompass	 bodily	 injury	 from	 a	 dog	 bite	 that	

occurred	 in	 a	 car	 that	 had	 absolutely	 no	 causal	 connection	 to	 the	 injury	 and	

that	was	not	even	in	operation.4		


    4	
     	 Our	 conclusion	 that	 this	 dog	 bite	 injury	 does	 not	 fit	 within	 the	 term	 “auto	 accident”	 is	
bolstered	by	the	current	definition	of	that	term	in	legal	dictionaries,	which	would	support	an	even	
6	

	       [¶8]	 	 Kelley	 contends	 that	 our	 decision	 in	 Union	 Mutual	 Fire	 Insurance	

Company	 v.	 Commercial	 Union	 Insurance	 Company,	 521 A.2d 308  (Me.	 1987),	

obliges	 us	 to	 conclude	 that	 her	 damages	 are	 recoverable	 pursuant	 to	 the	

policy	 because	 her	 bodily	 injury	 arose	 from	 the	 “use”	 of	 an	 automobile.		

Although	 the	 auto	 insurance	 policy	 in	 that	 case	 contained	 language	 nearly	

identical	 to	 the	 language	 we	 consider	 today,	 our	 holding	 in	 Union	 Mutual	 is	

inapposite	here.5		See	id.	at	309.		There,	we	accepted	two	certified	questions	of	

state	law	from	the	United	States	District	Court	for	the	District	of	Maine.		Id.	at	

310.		Those	questions	asked	us	to	determine	whether	a	particular	injury	arose	

from	the	“use”	of	a	vehicle—language	contained	in	one	clause	of	the	policy.		Id.		

Constrained	 by	 the	 questions	 presented,	 we	 did	 not	 consider	 whether	 that	

injury	 resulted	 from	 an	 “auto	 accident”—language	 contained	 in	 another	

clause.		See	id.	at	309-11.		Consequently,	Union	Mutual	is	not	controlling	in	this	

case,	 in	 which	 our	 de	 novo	 review	 is	 not	 limited	 to	 the	 interpretation	 of	 the	

“use”	clause	of	the	policy.		


more	restrictive	interpretation.		See,	e.g.,	Black’s	Law	Dictionary	18	(10th	ed.	2014)	(defining	“car	
accident”	as	“[a]n	accident	in	which	a	motor	vehicle	collides	with	another	vehicle	or	with	a	person,	
animal,	or	object,	[usually]	causing	damage	or	injury.	—	Also	termed	automobile	accident	.	.	.	.”).	
     5	 	 The	 auto	 insurance	 policy	 in	 Union	 Mutual	 obligated	 the	 insurer	 to	 “pay	 damages	 for	 bodily	

injury	.	.	.	for	which	any	covered	person	becomes	legally	responsible	because	of	an	auto	accident,”	
cf.	 supra	 ¶	 6,	 and	 defined	 “covered	 person”	 as	 “the	 named	 insured	 or	 any	 family	 member	 for	 the	
ownership,	maintenance	or	use	of	any	auto	or	trailer.”		Union	Mut.	Fire	Ins.	Co.	v.	Commercial	Union	
Ins.	Co.,	521 A.2d 308,	309	(Me.	1987)	(quotation	marks	omitted).	
                                                                                                  7	

	        [¶9]		Because	we	conclude	that	Kelley’s	claim	in	the	underlying	action	is	

not	 covered	 by	 the	 North	 East	 policy,	 she	 has	 failed	 to	 carry	 her	 burden,	

see	24-A	M.R.S.	§	2904;	Langevin,	2013 ME 55,	¶	8,	66 A.3d 585,	and	we	affirm	

the	judgment.6	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	       	     	      	
	
Arthur	 J.	 Greif,	 Esq.	 (orally),	 Gilbert	 &	 Greif,	 P.A.,	 Bangor,	 for	 appellant	
Richardie	Kelley	
	
John	 S.	 Whitman,	 Esq.	 (orally),	 Richardson,	 Whitman,	 Large	 &	 Badger,	
Portland,	for	appellee	North	East	Insurance	Company	
	
	
Penobscot	County	Superior	Court	docket	number	CV-2015-236	
FOR	CLERK	REFERENCE	ONLY	




    6	
    	 We	 find	 Kelley’s	 contention	 that	 Snyder	 was	 an	 “insured”	 for	 this	 accident	 wholly	
unpersuasive	and	decline	to	address	it.